I.
                          Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 1 of 7

     AO 2458      Judgment in a Criminal Case
     (Rev. 12/19) Sheet I


                                                UNITED STATES DISTRJCT COURT
                                              Middle District of Georgia
                     UNITED STATES OF AMERICA               JUDGMENT IN A CRIMINAL CASE
                                         v.
                       PEDRO MA CA RIO-MORALES                                Case Number:                    7:20-CR-00018-WLS-TQL(l)
                                                                              USM Number:                     01718-120
                                                                              TIM SAVIELLO
                                                                              Defendant's Attorney

 THE DEFENDANT:
     t8J pleaded guilty to count(s)
 D pleaded nolo contendere to count(s)
         which was acceoted bv the court.
 D       was found guilty on count(s)
         after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:
 Title & Section/ Nature of Offense                                                         Offense Ended                   Count
 8:1326(a)& (b) Illegal Rentry                                                              04/08/2020                      1




        The defendant is sentenced as provided in pages 2 through
 the Sentencing Refonn Act of 1984.
                                                                  - -7- - of this judgment. The sentence is imposed pursuant to
 D       The defendant has been found not guilty on count(s)


 D       Count(s)                                       D      is   D   are dismissed on the motion of the United States.
                    -------------
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the comt and United States attorney of material changes in economic circumstances.




                                                                               Signature of Judge
                                                                               W. LOUIS SANDS
                                                                               SENIOR UNITED STATES DISTRICT JUDGE
                                                                               Name and Title of Judge
                                                                                                     's   2
                                                                               Date
                         Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 2 of 7

AO 245B        Judgment in Criminal Case
(Rev. 12/19) Sheet 2 -   Imprisonment

                                                                                                         Judgment- Page -~2~_ of   7
  DEFENDANT:                      PEDRO MACARIO-MORALES
  CASE NUMBER:                    7:20-CR-000 18-WLS-TQL(l)



                                                                  IMPRISONMENT

           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
  total tenn of: twenty seven (27) months as to count I.




      D        The court makes the following recommendations to the Bureau of Prisons:
               Click here to enter text.



      ~        The defendant is remanded to the custody of the United States Marshal.

      D        The defendant shall smTender to the United States Marshal for this district:

           •        at    ---------
                                                   0     a.Ill.    •   p.111.    on

           •        as notified by the United States Marshal.

      D        The defendant shall smTender for service of sentence at the institution designated by the Bureau of Prisons:

           D        before 2 p.m. on

           D        as notified by the United States Marshal.

           D        as notified by the Probation or Pretrial Services Office.



                                                                       RETURN
 I have executed this judgment as follows:


           Defendant delivered on                                                          to

 at   ---------------
                                                       , with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL



                                                                                By
                                                                                                   DEPUTY UNITED STATES MARSHAL
                     Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 3 of 7

 AO 245B      Judgment in a Criminal Case
 (Rev. 12/19) Sheet 3 - Supervised Release
                                                                                                        Judgment-Page -~3,__ of          7
  DEFENDANT:                   PEDRO MACARIO-MORALES
  CASE NUMBER:                 7:20-CR-000 18-WLS-TQL( I)

                                                     SUPERVISED RELEASE
Upon release from imprisomnent, you will be on supervised release for a term of: No Tenn of Supervised Release Imposed



                                               MANDATORY CONDITIONS

 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drng test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as detem1ined by the comt.
            D The above drng testing condition is suspended, based on the court's detennination that you
                   pose a low risk offuture substance abuse. (check if applicable)
 4.   D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.   IZ]   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D     You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                     Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 4 of 7

 AO 245B      Judgment in a Criminal Case
 (Rev. 12/19) Sheet 3A- Supervised Release
                                                                                                       Judgment-Page _ _4 ___ . of           7
  DEFENDANT:                  PEDRO MACARIO-MORALES
  CASE NUMBER:                7:20-CR-000 18-WLS-TQL(l)



                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed} report to the court about, and bring about improvements in your conduct and condition.

I. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instrncts you to report to a different probation office or within a different time
frame.
2. After initially repmting to the probation office, you will receive instrnctions from the court or the probation officer about how and
when you must repmt to the probation officer, and you must repmt to the probation officer as instrncted.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
comt or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must t1y to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without fast getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own} possess, or have access to a fireann}-anununition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injmy or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
getting the pennission of the court.
12. Upon notification to the Court and upon the Cami's direction, the probation officer may require you to notify a person or organization of
a risk you may pose, and you must comply with that instruction. The probation officer may contact the person and confinn that you have
notified the person about the risk.
13. You must follow the instrnctions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview
ofProbation and Supervised Release Conditions, available at: www.uscourts.gov.

 Defendant's Signature                                                                              Date
 USPO Officer's Signature                                                                           Date
                    Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 5 of 7

 i\O 245B       Judgment in a Criminal Case
 :Rev. 12/19)   Sheet 3D-Supeivised Release
                                                                                    Judgment-Page    5     of     7
  DEFENDANT:                  PEDRO MACARIO-MORALES
  CASE NUMBER:                7:20-CR-00O 18-WLS-TQL( I)

                                        SPECIAL CONDITIONS OF SUPERVISION

       You shall participate in a program of drug and alcohol testing and treatment. The U.S. Probation Office shall
administratively supervise your patticipation in the program by approving the program, administering the testing, and
supervising the treatment. You shall contribute to the costs of such treatment not to exceed an amount determined
reasonable by the court approved "U.S. Probation Office's Sliding Scale for Services", and shall cooperate in securing
any applicable third-patty payment, such as insurance or Medicaid.


       You shall submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
§ 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You shall
warn any other occupants that the premises may be subject to searches pursuant to this condition.


      Upon completion of the imprisonment portion of your sentence, you are to be delivered to a duly authorized
Immigration and Customs Enforcement official for the appropriate proceedings. If deported, you shall not re-enter
the United States unless you obtain legal means of entry.
                        Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 6 of 7

  AO 2458      Judgment in a Criminal Case
  (Rev. 12/19) Sheet 5-Criminal Monetary Penalties

                                                                                                          Judgment - Page       6         of          7
   DEFENDANT:                          PEDRO MACARIO-MORALES
   CASE NUMBER:                        7:20-CR-00O 18-WLS-TQL(I)

                                               CRIMINAL MONETARY PENALTIES
            The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                 Assessment               Restitution                Fine               A VAA Assessment*           JVTA Assessment**
  TOTALS                                     $100.00               $.00                        $.00                   $.00                          $

  O       The determination of restitution is deferred until - - - - - - - An Amended Judgment in a Criminal Case (A0245C) will be
          entered after such determination.
  O       The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
            the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(i), all nonfedcral victims must be paid
            before the United States is paid.



  •       Restitution amount ordered pursuant to plea agreement$
  O       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
          the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be
          subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
  0       The couti determined that the defendant does not have the ability lo pay interest and it is ordered that:
          O the interest requirement is waived for the          D fine                               O restitution
          D the interest requirement for the                        • fine                           D restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub.L. No.        115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or after September
      13, 1994, but before April 23, 1996.
                       Case 7:20-cr-00018-WLS-TQL Document 41 Filed 08/04/21 Page 7 of 7

  AO 2458      Judgment in a Criminal Case
  (Rev. 12/19) Sheet 6-Schedulc of Payments

                                                                                                                   Judgment- Page         7      of      1
   DEFENDANT:                   PEDRO MACARIO-MORALES
   CASE NUMBER:                 7:20-CR-000 18-WLS-TQL(l)

                                                              SCHEDULE OF PAYMENTS
   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is dne as follows:

   A    •       Lump sum payment of$                                 due immediately, balance due

                •    not later than                                       , or
                •    in accordance with     •    c,       •     D     •       E, or
                                                                                       •    F below; or

  B     18:1    Payment to begin immediately (may be combined with                    •    c,      •    D, or       18:] F below); or

  C     •       Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                              (e.g., months or years),   to commence      -----
                                                                                           (e.g., 30 or 60 days) after the date of this judgment; or

  D     D       Payment in eqnal                   (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
               _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
                tenn of supervision; or

  E     D       Payment during the term of supervised release will commence within   _ _ _ _ _ (e.g., 30 or 60 days) after release from
                imprisonment. The comi will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F     18:]    Special instrnctions regarding the payment of criminal monetary penalties:

  Any criminal monetary penalty ordered by the court shall be due and payable in full immediately. Present and future Assets are subject t<
  enforcement and may be included in the treasmy offset program allowing qualified federal benefits to be applied to the balance of crimina
  monetmy penalties.

  Payment during the term of supervised release will commence within 60 days after release from imprisonment. The court will set the paymen
  plan based on an assessment of the defendant's ability to pay at that time. (fine/restitution) payment shall be due during the period o
  imprisonment at the rate of not less than $25 per qumier and pursuant to the bureau of prisons' financial responsibility program. The value o
  any funire assets may be applied to offset the balance of criminal monetary penalties. The defendant may be included in the treasmy offse
  program, allowing qualified benefits to be applied to offset the balance of any criminal monetary penalties.

  Unless the comi has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal moneta1y penalties is due durini
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmat,
  Financial Responsibility Program, are made to the clerk of the comi.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

  •      Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant numbe,), Total Amount, Joint and Several Amount,
         and COITesponding payee, if appropriate.


  D      The defendant shall pay the cost of prosecution.

  •      The defendant shall pay the following court cost(s):

  •      The defendant shall forfeit the defendant's interest in the following prope1ty to the United States:

Payments shall be applied in the following order: {I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
